Citation Nr: 0612278	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-30 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from September 1941 
to September 1942, and from January 1943 to June 1946.  The 
veteran passed away on September [redacted], 2001.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the VA.  

2.  Service connection for the cause of the veteran's death 
was denied by the agency of original jurisdiction (AOJ) in a 
rating decision dated July 2002.  

3.  The evidence received subsequent to the July 2002 RO 
rating action includes written statements made by the 
appellant and the veteran's son along with applications for 
benefits.  This evidence does not raise a reasonable 
possibility of substantiating the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  


CONCLUSIONS OF LAW

1.  The July 2002 RO decision denying entitlement to service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).      

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for the cause of 
the veteran's death has not been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a June 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was after the issued prior to the initial AOJ 
decision.  This letter was issued after the initial AOJ 
decision.  This letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection for the cause of the veteran's death, and of her, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the VA.

Despite the fact that the notice was provided after the 
initial decision, the Board finds that there was a "lack of 
prejudice from improper timing of the notice."  That is, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The veteran was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  

Additionally, the Board notes that the appellant was notified 
of the information necessary to substantiate her claim by 
means of the discussions in the original rating decision and 
the statement of the case (SOC).  Specifically, in those 
documents, the appellant has been told that she needed to 
submit testimony or documents supporting her assertions that 
she was submitting new and material evidence sufficient to 
reopen her claim in accordance with the applicable laws and 
regulations governing such claims.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  It seems clear that the VA 
has given the appellant every opportunity to express her 
opinion with respect to her claim and the VA has obtained all 
known documents that would substantiate the appellant's 
assertions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim involving a reopened claim.  
Nevertheless, in Dingess, the Court held that once service 
connection is granted, the claim is substantiated, and 
further notice as to the rating or effective date elements is 
not required.  Dingess v. Nicholson, slip op. at. 15 (In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rending 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to service has been fulfilled.)  
Hence, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
instance, notice as to the assignment of an effective date is 
not required because the claim is being denied and no 
effective date is being set.  The appellant is thus not 
prejudiced by the lack of this element of notice.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the appellant is 
not prejudiced by the Board's consideration of her claim as 
VA has already met all notice and duty to assist obligations 
to the appellant under the VCAA.  In essence, the appellant 
in this case has been notified as to the laws and regulations 
governing new and material claims.  She has, by information 
letters, a rating decision, and an SOC been advised of the 
evidence considered in connection with her appeal and what 
information VA and the appellant would provide.  She has been 
told what the VA would do to assist her with her claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2005).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2005).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claims 
with respect to the issue involving the cause of the 
veteran's death was received after that date, those 
regulatory provisions do apply.  

As noted above, the matter of the appellant's entitlement to 
service connection for the cause of the veteran's death has 
been the subject of an adverse prior final decision.  As a 
result, service connection for this disability may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2005).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The veteran passed away on September [redacted], 2001.  Following his 
death, the appellant, the veteran's widow, submitted a claim 
for benefits claiming that the veteran's death was caused 
either by his service-connected disabilities or by a 
condition that began in or was caused by his military 
service.  To support her claim, the appellant submitted the 
veteran's terminal medical records and the death certificate 
along with statements that supported her assertions.  After 
reviewing the veteran's service and post-service medical 
records, along with the information provided by the 
appellant, the RO concluded that the evidence did not support 
the appellant's claim.  

Specifically, the RO noted that the veteran had been service-
connected for the residuals of malaria and tuberculosis.  The 
veteran's death certificate noted that the veteran's 
immediate cause of death was cardiopulmonary arrest along 
with multiple organ failure and multiple brain infarctions.  
The RO concluded that the presented medical evidence did not 
etiologically link the veteran's two service-connected 
disorders with the reasons for the veteran's death as noted 
on the death certificate.  Moreover, the RO reported that 
there was no medical opinion that linked the veteran's 
terminal illnesses or his causes of death with his military 
service.  As such, the RO concluded that service connection 
for the cause of the veteran's death could not be granted.  
This action was dated July 24, 2002.  The appellant was 
notified of that decision but she did not perfect her appeal; 
hence, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005). 

When the RO denied the appellant's claim, it based its 
decision on the veteran's service medical records, the 
appellant's application for benefits, various medical 
records, the appellant's statements, and the certificate of 
death.  Since then, the appellant has submitted written 
statements from herself and her son.  

This evidence is new.  It was not of record prior to July 
2002.  Nevertheless, it is not material because it does not 
substantiate a previously unestablished fact.  The evidence 
does not suggest or insinuate that the veteran's death was 
either caused by or the result of his military service or his 
two service-connected disabilities.  The evidence moreover 
does not indicate that any of the veteran's terminal 
illnesses were the result of his military service.  That same 
evidence does not hypothesize that the veteran's military 
service and anything surrounding his service caused or 
resulted in the development of disabilities, diseases, or 
conditions that subsequently led to his death.  Hence, it is 
the conclusion of the Board that this evidence is not 
material because it does not relate to a previously 
unestablished fact necessary to substantiate the claim.  

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for the cause of the veteran's death 
is not reopened.  




ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for the cause of the 
veteran's death has not been received, and the appeal is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


